Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/5/2021.  Claims 1-15 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement filed on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.  

Response to Arguments
3.	Applicant’s arguments regarding the claims have been fully considered but they are moot in view of new ground(s) of rejection necessitated by Applicant’s amendments to the pending claims.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


5.	Claims 1, 5, and 9 are rejected under 35 U.S.C 103 as being unpatentable over Fox (US PGPub 2019/0378192) [hereafter Fox] in view of Sadasivam (US PGPub 2014/0267799) [hereafter Sada].

6.	As to claims 1, 5, and 9, Fox discloses a system/method/non-transitory CRM (blockchain filtering system 100 with image capturing devices 110 as shown in Figures 1-2) for managing images, the system comprising circuitry (components as shown in Figures 1-2) configured to obtain an image that is captured by an image capture device (camera 210) at an image capture position (camera lens angle) and an image capture time (time-stamp); store the image, the image capture position, and the image capture time; determine a position (beacon area) of a subject (231-234) included in the image based on the image capture position; store index information comprising a target identifier (person of interest dynamic factor) of the subject, the position of the subject (beacon area), and the image capture time (time-stamp) in association with the stored image, when obtaining a search instruction of the image (search criteria), determine index information (dynamic factors) corresponding to the search instruction, and extract the image corresponding to the determined index information (Paragraphs 0020-0022, 0025-0028, 0031-0038, 0041-0042, 0046-0047).
	It is however noted that Fox fails to particularly disclose determining whether the image capture position is located in an image capture prohibited area and in response to determining that the image capture position is located in the image capture prohibited area, delete the image or stop capturing the image.

	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include determining whether the image capture position is located in an image capture prohibited area and in response to determining that the image capture position is located in the image capture prohibited area, delete the image or stop capturing the image as taught by Sada with the system and operational method of Fox because the cited prior art are directed towards capturing images with a camera and determining the position/location of the camera during the image capturing operations and because the claimed limitations are fully disclosed within the cited prior art reference(s) and would yield predictable results of prohibiting images to be captured outside of pre-designated approved areas.

7.	Claims 2-3, 6-7, 10-11 are rejected under 35 U.S.C 103 as being unpatentable over Fox (US PGPub 2019/0378192) [hereafter Fox] and Sadasivam (US PGPub 2014/0267799) [hereafter Sada], as applied to claims 1, 5, and 9, and in further view of Sasson (US PGPub 2019/0180105) [hereafter Sasson].


	On the other hand, Sasson discloses a system for managing images (as shown in Figure 1) where a first image captured at a first image capture time and a second image captured at a second image capture time that is after the first image capture time, and circuitry is further configured to add new index information (electronic record) for the second image capture time if a subject included in the second image has changed from a subject included in the first image (Paragraphs 0084-0085, 0092-0093, 0097-0099, 0103-0104, 0108-0113, 0150-0152, 0171).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include having a first image captured at a first image capture time and a second image captured at a second image capture time that is after the first image capture time, and the circuitry is further configured to add new index information for the second image capture time if a subject included in the second image has changed from a subject included in the first image as taught by Sasson with the system, method, and CRM of Fox and Sada because the cited prior art are directed towards systems for managing images captured by image capturing apparatuses and creating index terms for association with captured images and because the claimed limitations are fully disclosed within the cited prior art references and would yield 

9.	As to claims 3, 7, and 11, it is noted that the combination of Fox and Sada fails to particularly disclose the index information comprises a state of the subject, the circuitry is further configured to 27P7S20190344US determine the state of the subject based on the image.
	On the other hand, Sasson discloses a system for managing images (as shown in Figure 1) where index information comprises a state of the subject, the circuitry is further configured to 27P7S20190344US determine the state of the subject based on the image (0134-0136, 0166, 0173, 0199, 0213-0214, 0220).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include index information comprises a state of the subject, the circuitry is further configured to 27P7S20190344US determine the state of the subject based on the image as taught by Sasson with the system, method, and CRM of Fox and Sada because the cited prior art are directed towards systems for managing images captured by image capturing apparatuses and creating index terms for association with captured images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of enabling creation of a state index to be added in conjunction with the subject index information thereby expanding the searching options for extracting relevant images.

10.	Claims 13-15 are rejected under 35 U.S.C 103 as being unpatentable over Fox (US PGPub 2019/0378192) [hereafter Fox] and Sadasivam (US PGPub 2014/0267799) [hereafter Sada], as applied to claims 1, 5, and 9, and in further view of Martensson (US PGPub 2014/0022372) [hereafter Marten].

11.	As to claims 13-15, it is noted that the combination of Fox and Sada fails to particularly disclose the index information comprises a state of the subject, the image is a video including sound, the circuitry is further configured to: determine the state of the subject based on the sound included in the video.
	On the other hand, Marten discloses a system for managing images (as shown in Figures 1-2) that generates index information comprises a state of the subject, and the image is a video including sound, the circuitry is further configured to determine the state of the subject based on the sound included in the video (Paragraphs 0014-0019, 0022, 0024-0026).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include generating index information that comprises a state of the subject, the image is a video including sound, the circuitry is further configured to determine the state of the subject based on the sound included in the video as taught by Marten with the system, method, and CRM of Fox and Sada because the cited prior art are directed towards systems for managing images captured by image capturing apparatuses and creating index terms for association with captured images and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of measuring and monitoring different characteristics for both static and dynamic objects and changes in the states thereof due to monitoring of additional audio information.
Claims
12.	Claims 4, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664